DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1, 2, 3, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo et al. US 11283208 (“Luo”).
	Regarding claim 1, Luo discloses a housing 10 for an electrical connecting terminal, comprising: 
a body defining a cavity 20 for accommodating the connecting terminal; and 
a latch member 30 located in the cavity and extending from a bottom surface (labeled BS in annotated figure 4 below)of the cavity toward a top surface of the cavity, 
the latch member including: an opening (labeled OP in annotated figure 4 below) extending through the latch member; and 
a locking portion (labeled LS below) for locking the connecting terminal within the body.

    PNG
    media_image1.png
    1551
    1199
    media_image1.png
    Greyscale

Pe claim 2, the latch member includes an elastic arm (labeled EA above) inclining in a direction of insertion of the connecting terminal, the opening located proximate the bottom surface of the cavity.
	Per claim 3, the latch member includes a pair of elastic arms (one on either side of the opening).
	Per claim 6, there is a protruding guide (labeled PG above) extending along a side of the cavity for guiding the connecting terminal into position within the cavity.

	Claims 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Marpoe, Jr., US 6086419 (“Marpoe”).  Regarding claim 11, Luo discloses 11 a connector, comprising:
a housing 10 for retaining a connecting terminal, 
the housing defining a cavity 20 and a latch member 30 located in the cavity and extending from a surface of the cavity, the latch member including:
	an opening (labeled OP above) extending through the latch member; and 
a locking portion (labeled LS above) for locking the connecting terminal within the housing.
Luo does not explicitly show the connecting and plug in terminals.
Marpoe discloses a connecting terminal 30 suitable for the Luo connector shown in Luo figures 8, 9, 10, and a plug-in terminal 45 for selectively engaging with the connecting terminal.
It would have been obvious to use known terminals with the Luo connector, such as the terminals disclosed in Marpoe (30, 45).  The reason for doing so would have been for the Luo device to operate as intended.
Per claim 12, the latch member includes a pair of elastic arms extending in a direction of insertion of the connecting terminal.
Per claim 18, Luo discloses a pair of guides extending along each side of the cavity for guiding the connecting terminal into position in the cavity during insertion.  One guide is labeled PG above.  Each arm (one of which is labeled EA above) includes an inclined guide at its base.
Per claim 19, the opening is centered over a thickness of the latch member and is partially defined by a bottom surface (labeled BS above) of the cavity.
Allowable Subject Matter
Claims 4, 5, 7, 8, 9, 10, 13, 14, 15, 16, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833